Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Closing flap engaged with top
Handle of claim 6
Insert
Cushion pad
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not described in the Applicant’s original specification as to how the closing flap and addition flap are combined with the primary container.  The Office notes that additional new matter may not be permitted and therefore Applicant should cancel the claim to overcome the rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant chooses language that results in Applicant failing to make clear the state of the invention.  For example, Applicant positively claims the top open housing but then Applicant states that the closing wrap for closing the top open housing.  Applicant should review Applicant’s claim in their entirety in order to make clear as to all the positioning of the elements in the claims.  Claims 2-20 is/are rejected as being dependent on the above rejected claim(s).  In addition to the above, Applicant provides such language as “is wrapped” which fails to make clear as to whether Applicant intends the claim to be to a method or to completed final structure.
Also in claim 1, Applicant chooses to not positively claim the intended contents which is not 112 issue in itself.  However, Applicant then attempts to define the positively claimed elements by the non-positively claimed elements, as for example by providing height relationships between the container and sidewalls.  Claims 2-20 is/are rejected as being dependent on the above rejected claim(s).  Claim 7 is also rejected for the same above reasons.
In claim 3, Applicant fails to make clear the state of the invention by selected “adapted” language.
In claim 4, Applicant fails to make clear the state of the invention by selected “adapted” language.
In claim 5, Applicant fails to make clear the state of the invention by selected “for enabling an” language.
Claim 18 recites the limitation "the top surface”. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the point”. There is insufficient antecedent basis for this limitation in the claim.
In claim 18, Applicant also fails to make clear as to Applicant’s intent of “h1” and “P”.  Applicant should remove the above.
Claim 19 recites the limitation "the panels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the shape”. There is insufficient antecedent basis for this limitation in the claim.
Applicant fails to make clear Applicant’s intent in claim 20 as Applicant has already provided a closing wrap.  Applicant should remove the claim.

In addition to the above, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansfield (3066795).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution for Applicant, Mansfield discloses:
1. A multipack for beverage containers (figs 1-7), the multipack comprising: a primary container (Fig 3) comprising a top open housing (as in fig 5) for holding a plurality of beverage containers (capable of performing the above intended use), the housing comprising a bottom surface and a plurality of sidewalls extending upwardly from the bottom surface to define an inner space there between (walls shown in fig 5); a closing wrap for closing the top open housing (capable of performing the above intended use, wrap around 30 in fig 1, 2; wrap in fig 4), the wrap comprising a plurality of panels defining a first end panel connected to a second end panel through a bottom panel at one end and extending towards a top panel at another end (panels in figs 1, 2, 4); wherein the closing wrap is wrapped around the housing in a vertical direction, the top panel of the wrap sealingly closing the housing from the top, and wherein each of the sidewalls of the housing has a height substantially greater than the height of the beverage containers to be stored there within (capable of performing the above intended use, as for example shown in figs 1. 2).

2. The multipack of claim 1, wherein the closing wrap is formed of a foldable carton blank (folded between blank in fig 4 and formed in fig 1, 2).

3. The multipack according to claim 1 any one of claim 1, wherein the bottom panel of the foldable closing wrap is adapted to be glued to a bottom surface of the housing at an outer surface thereof (capable of performing the above intended use).



5. The multipack according to claim 1, wherein the closing flap comprising an engagement means for enabling an engagement with the top panel, the engagement mechanism being selected from one or more of glue based affixation, notch-based engagement, and adhesive patch, and the like (capable of performing the above intended use).

6. The multipack according to claim 1, further comprising a handle configured and / or affixed onto the top panel of the closing wrap (space adjacent top is capable of being handled, such as shown in fig 2 adjacent “22”).

7. The multipack according to claim 1, wherein the top panel is a multilayer structure comprising a top layer and a bottom layer, the bottom layer adapted to be faced towards the interior of the housing (cardboard is multi-layered with 2 layers and flute there between).

8. The multipack according to claim 1, wherein the bottom layer of the top panel comprising a plurality of holes for supporting the beverage containers at their neck portion (as in fig 1).

9. The multipack according to claim 1 further comprising an insert adapted to be affixed on an inner surface of the top panel (flute capable of performing the above intended use).



11. The multipack according to claim 9, wherein the insert comprising a plurality of holes for supporting the bottles at their neck portion (as in fig 1).

12.The multipack according to claim 1, wherein the primary container comprising comprises a plurality of spaced apart depressions configured onto the bottom surface of the housing wherein further each of the depression is shaped in accordance with the bottom surface of the beverage containers (fig 5).

13. The multipack according to claim 1, wherein the housing is made of a material selected from one or more of but not limited to an injection molded plastic, a metal tin, and a paper thermoform (device is made of a paper material).

14. The multipack according to claim 1, where in the housing comprising one or more handle openings configured on at least a pair of opposite side walls for facilitating handling of the primary container and / or the multipack (space adjacent top is capable of being handled, such as shown in fig 2 adjacent “22”).

15. The multipack according to claim 1, wherein the housing of the primary container may be is made in any an geometric shape selected from but not limited to cuboidal, cubical, and hexagonal (shape in fig 1).

19. The multipack according to claim I, wherein the each of the panels of the closing wrap has a shape and a dimension complementary to the shape of the corresponding surfaces of the housing of the primary container (complementary in figs 1, 2).
20. A closing wrap as comprised in the multipack according to claim 1 (see 112 rejection above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield as applied to claim 1 above, and further in view of Chung (20190315564).
If there is any question to cardboard being multilayered, Chung discloses the above (paragraph 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mansfield in view of Chung (by providing the above multilayers) in order to enhance protection of the contents.

Claims 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield Reference as applied to claim 1 above, and further in view of Schuster (5246113).
The Office notes the 112 rejections above.  Nevertheless, Schuster discloses a spacer with cutouts (70 with 72).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mansfield in view of Schuser (by providing the above) in order to provide the capability of holding additional contents.  With respect to the additional flap, the Office notes the 112 rejections above and that Mansfield already discloses an additional flap at element 21, 22.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735